U NITED S TATES N AVY –M ARINE C ORPS
               C OURT OF C RIMINAL A PPEALS
                            _________________________

                                No. 201800229
                            _________________________

                      UNITED STATES OF AMERICA
                               Appellee
                                         v.

                         Tristam B. VOWELL
         Aviation Structural Mechanic Airman (E-3), U.S. Navy
                               Appellant
                        _________________________

  Appeal from the United States Navy-Marine Corps Trial Judiciary

        Military Judge: Commander Jason L. Jones, JAGC, USN.

     For Appellant: Captain Jeremiah J. Sullivan III, JAGC, USN.

                     For Appellee: Brian K. Keller, Esq.
                          _________________________

                          Decided 15 November 2018
                           _________________________

   Before W OODARD , F ULTON , and H INES , Appellate Military Judges
                        _________________________

    After careful consideration of the record, submitted without assignment of
error, we affirm the findings and sentence as approved by the convening author-
ity. Art. 66(c), Uniform Code of Military Justice, 10 U.S.C. § 866(c).
    Although not raised by the appellant, we note that there is a scrivener’s er-
ror in the appellant’s court-martial promulgating order. The order contains two
specifications of the Charge labeled as “Specification 6.” The second “Specifica-
tion 6” contained within the order should have been labeled as “Specification 7.”
    The appellant is entitled to an official record accurately reflecting the results
of his proceedings, and, when we find that the official record is inaccurate, we
test such errors under a harmless-error standard. United States v. Crumpley, 49
M.J. 538, 539 (N-M. Ct. Crim. App. 1989). The failure to properly label the speci-
fications in the order was error; however, the error was harmless as it did not
materially prejudice the appellant’s substantial rights. To ensure the appellant
                      United States v. Vowell, No. 201800229


has an official record which accurately reflects his proceedings, we order that
the supplemental promulgating order properly reflect the numbering of the
specifications.


                                  FOR THE COURT




                                  RODGER A. DREW, JR.
                                  Clerk of Court




                                      2